Title: From John Adams to Susanna Boylston Adams Clark Treadway, 31 January 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



Dear Mrs. Clarke
Quincy Jan 31st. 1819.

Your favour of the 20th: has given me great comfort you have learn’d the art of travelling by so many painful & hazardous experiments that I hope you never will become fond of it. Your indifference about your increasing your acquaintances in the City pleases me much the most rigorous economy and the strictest retirement becomes you & behoves you in your present situation and your future prospects. I rejoice however that you have so agreeable a society around you. I highly approve of your visits to the domestics of the family & plantation & recommend to you to do every thing in your power to promote their comfort & contentment. I am grieved to hear that my little Susanna Maria has lost her bloom. You must inform me as soon as possible that she has recovered it. You have not said half enough of Mr. Clarke. I am impatient to hear the state of his health. Your three cousins G. J. & C. are here as gay as Robins & cheer my heart. to one of them I am obligated for writing this letter which my Palsy forbids me to attempt. Your friends & neighbours here are all well. My respects and love to all your friends where you are, who shall here after be mine. Your Cameo has been sent by Miss Welsh some time ago / I am affectionately your Grandfather
John Adams.